DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	 Claims 1-20 are pending in this office action. 

Priority
3.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d) or (f), which papers have been placed of record in the file.  

Information Disclosure Statement
4.	Information disclosure statement (IDS), submitted August 14, 2020, has been received and considered by the examiner. 

Reasons for Allowance
5.	Claims 1-20 are allowed.
6.	The following is an examiner’s statement of reasons for allowance: 
	Prior art Kawai (US 2010/0003581 A1) teach a electric power storage apparatus (1), including a partition (11d) placed in an electric-device housing case (11) to form battery housing portion (111) (equivalent to a housing interior) for housing an assembled battery (12) and pressure release chamber (112) (equivalent to a fluid chamber) for housing a J/B unit (16). The housing case (11) (equivalent to a housing pot) consists of an upper case (11a) (equivalent to a pot base) and side wall portions (11b) (equivalent to a pot collar). The battery housing portion (111) is filled with a coolant (13) for cooling the assembled battery (12). The partition (11d) (equivalent to a chamber collar) is provided with a rupture-type valve (14) in a through-hole portion (141a) (equivalent to an aperture).  The assembled battery 12) is a set of unit cells arranged in parallel and electrically connected through a busbar (124). Kawai does not specifically teach at least one electrical line for electrically wiring at least two of the battery cell modules installed through the chamber opening such that the at least one electrical line is arranged at least partially in the fluid chamber such that a temperature-control fluid can flow around the at least one electrical line, and the at least one electrical line passes through at least one aperture of the plurality of apertures.
	With regard to Claim 1, the closet prior art do not teach, fairly suggest or render obvious a battery housing for a battery comprising: a housing pot including a pot base and a pot collar which projects from the pot base at an angle, wherein the housing pot delimits a housing interior, through which a dielectric temperature-control fluid can flow, for receiving a plurality of battery cell modules each having a plurality of battery cells of the battery;  a fluid chamber disposed on a chamber side of the pot collar that is averted from the housing interior, the fluid chamber connected in a fluidically communicating manner to the housing interior via a plurality of apertures that are present in the pot collar; wherein the fluid chamber is delimited by a chamber collar that projects outwards from the pot collar, the chamber collar delimits a chamber opening that can be closed in a fluid-tight manner via a cover.  More specifically, the closest prior art do not teach, fairly suggest or render obvious at least one electrical line for electrically wiring at least two of the battery cell modules installed through the chamber opening such that the at least one electrical line is arranged at least partially in the fluid chamber such that a temperature-control fluid can flow around the at least one electrical line, and the at least one electrical line passes through at least one aperture of the plurality of apertures.
With regard to Claim 12, the closet prior art do not teach, fairly suggest or render obvious a directly fluid temperature-controllable battery comprising a battery housing including: a cover; a housing pot including a pot base and a pot collar that projects from the pot base at an angle; a fluid chamber disposed on a chamber side of the pot collar that is averted from the housing interior, the fluid chamber connected in a fluidically communicating manner to the housing interior via a plurality of apertures that are present in the pot collar, wherein the fluid chamber is delimited by a chamber collar that projects outwards from the pot collar, the chamber collar delimiting a chamber opening that is closed in a fluid-tight manner via the cover; wherein at least one of the electrical lines is arranged at least partially in the fluid chamber of the battery housing and passes through at least one of the plurality of apertures in the pot collar of the battery housing.
With regard to Claim 14, the closest prior art do not teach, fairly suggest or render obvious a method for producing a battery comprising guiding at least one electrical line through a chamber opening of a fluid chamber of the battery housing; arranging the at least one electrical line so that it passes through at least one aperture of the battery housing.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARIE O APICELLA whose telephone number is (571)272-8614. The examiner can normally be reached Monday thru Friday; 8:00AM to 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KARIE O'NEILL APICELLA/Primary Examiner, Art Unit 1725